Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 1 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 2 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 3 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 4 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 5 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 6 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 7 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 8 of 11
Case 16-58184-jwc   Doc 41   Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document     Page 9 of 11
Case 16-58184-jwc   Doc 41    Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document      Page 10 of 11
Case 16-58184-jwc   Doc 41    Filed 11/08/18 Entered 11/08/18 15:30:37   Desc Main
                             Document      Page 11 of 11
